DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/06/2021.  Claims 1-6, 8, and 10-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, line 2 recites: “…a diameter of the sidewall…”  This limitation is unclear, due to the fact that a circular shape has not been defined, neither in independent claim 1, nor in dependent claim 16.  The Examiner recommends defining the shape of the holder, either in claim 1, or in claim 16.  For Examination purposes, the shaving razor will be understood to be magnetically secured to the front surface beyond an edge of the sidewall.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckler (U.S. Pat. D253150) in view of Swatty et al. (U.S. Pub. 20180160790).
Regarding claims 1, and 12-16, Heckler discloses a surface-mountable holder comprising: a rear surface adapted to be coupled with an affixing mechanism to an external surface; a front surface configured to magnetically secure a shaving razor, the front surface adapted to receive a portion of a handle of the shaving razor, where the shaving razor is magnetically secured to the front surface beyond a length of the sidewall extending from the rear surface to the front surface, where the shaving razor is magnetically secured to the front surface beyond an edge of the sidewall (as seen in Figs. 1-2 and 5 below).
With regards to claims 1 and 12-14, Heckler is discussed above, and teaches the holder, having sidewalls as shown in Fig. 1 below.  However, Heckler fails to teach where the sidewalls are substantially orthogonal to the front or rear surfaces.  Swatty discloses a surface-mountable holder comprising: a rear surface (as seen in Fig. 7 below) adapted to be coupled with an affixing mechanism 146 to an external surface; a front surface 117 configured to magnetically secure a shaving razor 119 (via magnets 143,144), the front surface 117 adapted to receive a portion of a handle of the shaving razor 119 (as seen in Fig. 1), where the affixing mechanism 146 is an adhesive backing.  Swatty further teaches sidewalls 128, that extend from the rear surface to the front surface 117 without extending beyond the front surface 117 (in the 128 are substantially orthogonal to the at least rear or front surface 117 (as seen in Figs. 1 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sidewalls that are orthogonal to the front and rear surfaces of Heckler’s holder, in order to hold the front surface 117 at a predetermined height above the surface on which it rests, as taught to be desirable by Swatty (see discussion in para. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide adhesive backings with the holder of Heckler, in order to provide an alternate means for fastening the holder to an external surface, which is well known in the art, and taught by Swatty (see discussion in para. [0063]).  Further, the Examiner notes that providing Heckler’s sidewalls with an orthogonal angle, relative to the front and back surfaces, would allow the user to mount additional razors.  Finally, the Examiner submits that this alteration would not prevent the proper use of Heckler’s holder, which is to secure a razor through a magnetic force, as seen in Fig. 1).
Regarding claim 2, Heckler discloses the surface-mountable holder, where the front surface is configured to magnetically secure the shaving razor in an upright position (as seen in Fig. 1 below).
Regarding claim 3, Heckler discloses the surface-mountable holder, where a surface area of the front surface is shaped and sized to provide sufficient contact for magnetically securing the portion of the handle of the shaving razor (as seen in Fig. 1 below).
Regarding claim 4, Heckler discloses the surface-mountable holder, further comprising a first magnet positioned adjacent to the front surface (see Fig. 1 below).

Regarding claim 8, Heckler discloses the surface-mountable holder, where the sidewall has a length extending in a direction away from the external surface when the rear surface is affixed thereto, and where the length is sufficient to provide clearance for unobstructed access to a lower handle portion of the shaving razor when the shaving razor is magnetically secured to the front surface (as seen in Fig. 1).
Regarding claim 10, Swatty discloses the surface-mountable holder, where the external surface is substantially vertical and the sidewall is substantially orthogonal to the external surface.

    PNG
    media_image1.png
    289
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    372
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    350
    610
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    140
    341
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    816
    639
    media_image5.png
    Greyscale


Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckler in view of Swatty, as applied to claims 1 and 4 above, and further in view of Grange (U.S. Pat. 5457887).
Regarding claims 5 and 11, Heckler and Swatty are discussed above, and teaches where the holder comprises sidewalls and a ferromagnetic surface for receiving an upper portion of a razor handle.  However, Heckler and Swatty fail to explicitly teach where a magnet is disposed within the walls of the holder.  Grange discloses a surface-mountable holder comprising: a rear 2 adapted to be coupled with an affixing mechanism to an external surface (as discussed in col. 3, lines 37-38); a front surface 3 configured to magnetically secure a shaving razor 6 (see discussion in col. 3, lines 35-37), the front surface 3 adapted to receive an upper handle portion of the shaving razor 6, the upper handle portion being in close proximity to a razor portion of the shaving razor 6 (as seen in Fig. 3); and a body 1 separating the rear surface 2 from the front surface 3.  Grange further discloses the surface-mountable holder, where the first magnet is capable of interacting with a second magnet incorporated in the upper handle portion of the shaving razor 6 to magnetically secure the shaving razor 6 to the front surface 3.  
Regarding claim 11, Grange discloses the surface-mountable holder, where a magnet is capable of being provided within the body 1, the magnet is able to be positioned in close proximity to the front surface 3.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional magnet within the holder of Heckler’s device, in order to provide additional support for holding the razor handle, and to prevent the razor for inadvertently being removed from the holder, as taught to be desirable by Grange (see discussion in col. 3, lines 35-38).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, and 14-15 of U.S. Patent No. 10,357,093. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same structure as the claimed invention.
Conflicting claims
16/731,623
U.S. Pat. 10,357,093
1-4, 8
1-3
5-6
14
7
6
9
4
10
3
11
15
12
13
13-14
10


Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
With regards to the Applicant’s argument that Heckler and Swatty fail to teach a sidewall extending from the rear surface to the front surface without extending beyond the front surface, the Examiner submits the following.  As discussed above, Swatty teaches sidewalls 128, that extend from the rear surface (inside-back face of the container 116) to the front surface 117.  The extent of the sidewalls 128, is shown in Fig. 7, where the sidewalls 128 abut the front surface 117.  Therefore, it is submitted that the combined reference to Heckler and Swatty teach the limitations, as claimed.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        30-Jul-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632